DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species IV, FIG. 7, and claims 1-4, 6-7, and 10-16 in the reply filed on 01/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 5, and 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Claim 6 depends on claim 5, so claim 6 is further withdrawn. In this Office Action, claims 1-4, 7, and 10-16 are fully examined, and claims 5-6, and 8-9 are withdrawn from consideration.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2019 and are 06/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings received on 07/30/2019 are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, and 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it’s not clear what’s intended by “a body having a first surface and a second surface facing each other, and including a molded portion, having a core, and a cover portion disposed on the molded portion” as recited in lines 2-4. Specifically, it’s not clear what element is “having a core.” For examination purpose, it is interpreted that the molded portion is having a core. Applicant also should clarify what’s intended by “the first accommodation groove and the second accommodation groove being respectively disposed outside of a region of the body corresponding to the core in the length direction” in lines 9-12. For examination purpose the limitation in question is interpreted as the grooves are formed on an outer surface of the body.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (U.S. PG. Pub. No. 2018/0211759 A1).
With respect to claim 1, best understood in view of 35 USC 112(b) rejection, Liu et al., hereinafter referred to as “Liu,” teaches a coil component 1 (FIG. 2F) comprising: 
a body 2 and 4 having a first surface (bottom surface) and a second surface (top surface) facing each other, and including a molded portion 2, having a core 22, and a cover portion 4 disposed on the molded portion; 
a wound coil 3 disposed between the molded portion and the cover portion and wound around the core; and 
a first accommodation groove (left or right groove at lower surface of support portion 21) and a second accommodation groove (the other of left or right groove at lower surface of support portion 21) disposed on the first surface of the body and spaced apart from each other in a length direction (left to right direction) of the body, the first accommodation groove and the second accommodation groove being respectively disposed outside of a region (outer surface region) of the body corresponding to the core in the length direction,
wherein both end portions 31-32 of the wound coil are respectively disposed in the first and second accommodation grooves, and 
a minimum distance (length between the grooves) between the first and second accommodation grooves is greater than a dimension (diameter of the core 22) of the core in the length direction (see FIGs. 2F and 3C for clarification) (para. [0036].
With respect to claim 2, Liu teaches the coil component according to claim 1, wherein each of the both end portions of the wound coil penetrate through the molded portion (para. 
With respect to claim 3, Liu teaches the coil component according to claim 1, wherein the both end portions of the wound coil are disposed in the first and second accommodation grooves through side surfaces of the molded portion, respectively (para. [0036]). The ends portions 31-32 are disposed on the surfaces of the recesses in the front side of the support portion 21 of the molded portion 2.
With respect to claim 4, Liu teaches the coil component according to claim 1, wherein each of the first and second accommodation grooves is exposed to one side surface (front surface) of the molded portion (para. [0036]). 
With respect to claim 7, Liu teaches the coil component according to claim 1, wherein a distance between the first and second accommodation grooves has a maximum value in a central portion of the body in a width direction perpendicular to the length direction (para. [0036]).
With respect to claim 10, Liu teaches the coil component according to claim 1, wherein the wound coil has an innermost turn adjacent to the core, at least one intermediate turn, and an outermost turn, wherein a width and thickness of the innermost turn are equal to a width and thickness of the outermost turn, respectively (para. [0036]).
With respect to claim 11, Liu teaches the coil component according to claim 1, further comprising a first external electrode 5 and a second external electrode 6, spaced apart from each other on the first surface of the body and respectively connected to the both end portions of the wound coil (para. [0036]).
With respect to claim 12, Liu teaches the coil component according to claim 11, further comprising an insulation layer surrounding a surface of the wound coil, wherein the insulation layer is disposed on the surface of the wound coil, except for regions in which the external 
With respect to claim 13, Liu teaches the coil component according to claim 1, wherein at least one of the molded portion or the cover portion comprises an insulating resin and a magnetic powder dispersed in the insulating resin (para. [0038]).
With respect to claim 14, Liu teaches the coil component according to claim 1, wherein the both end portions of the wound coil bend toward the first surface in a direction connecting the first and second surfaces of body, and penetrating through the first and second accommodation grooves, respectively (para. [0036]).
With respect to claim 15, Liu teaches the coil component according to claim 14, wherein the first and second accommodation grooves respectively have portions extending on the first surface of the body in a width direction (front to back direction) of the body perpendicular to the length direction (left to right direction), and the both end portions of the wound coil further bend toward one side surface of the body connecting the first and second surfaces to each other, and extend onto the extending portions of the first and second accommodation grooves in the width direction (para. [0036]).
With respect to claim 16, Liu teaches the coil component according to claim 1, wherein the wound coil includes at least two stacks (coil turns in upper and lower layers) of coil turns in a thickness direction (vertical direction) of the body in parallel to a direction connecting the first and second surfaces of body (para. [0036]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANG TIN BIK LIAN/             Primary Examiner, Art Unit 2837